DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated November 12, 2021 in response to a non-final office action.  Claims 1, 5, 7-9, 20, 24, 26-28, and 30 have been amended.  Claims 6 and 25 have been cancelled.  Claims 1-5, 7-10, 20-24, 26-31, and 33 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to the specification to obviate the previous drawing objection in regard to typographical errors.  The previous objection to the drawings is hereby withdrawn.
  Applicant's cancellation or amendment to claims 6, 20, 24, 26, and 30 to obviate the previous objection to claims 6, 20, 24, 26, and 30.  The previous objection to the said claims is hereby withdrawn.
   Applicant's amendment to the specification to obviate the previous objection in regard to typographical errors.  The previous objection to the specification is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 20, 22-24, 26-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et.al. (US Patent Application Publication, 20180368132, hereinafter, “Babaei”) in view of Xu et.al. (US Patent Application Publication, 2020/0119864, hereinafter, “Xu”).
Regarding claim 1, Babaei teaches:
A method for transmitting data (Babaei: a wireless device may receive one or more messages from a base station (e.g., NR gNB or eLTE eNB).  ¶ [0241]), comprising: 
receiving, by a terminal device, first indication information sent by a network device, wherein the first indication information is used for indicating whether a data duplication and transmission function is enabled for each Radio Bearer (RB) in at least one RB (Babaei: a wireless device [i.e., terminal device] may receive one or more messages from a base station [i.e., network device] ... the one or more messages may comprise configuration parameters [i.e., first indication information] for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs). In an example, the configuration parameters for DRBs/SRBs may configure PDCP packet duplication with carrier aggregation for a DRB/SRB … the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling.  ¶ [0241]), wherein a bit in the first indication information is multiplexed to indicate whether the data duplication and transmission function is enabled for the RB and to indicate other information at the same time (Babaei: a MAC CE format as shown in FIG. 17 may be used. The MAC CE may comprise an octet indicating a bitmap may be used that may indicate the radio bearers to be activated/deactivated for PDCP duplication. A bit equal to one may indicate that the corresponding radio bearer is activated for PDCP duplication. … the radio bearers may be sorted according to their bearer IDs. In an example, B1 may correspond to the largest bearer ID, B2 may correspond to the second largest bearer ID [i.e., other information], and so on.  Fig. 17 and ¶ [0269]), wherein a default state configured for a first RB of the at least one RB is to stop using the data duplication and transmission function (Babaei: uplink PDCP duplication may be configurable per data radio bearer (DBR) … In an example, the initial state of the uplink PDCP duplication for a radio bearer may be indicated to the wireless device (e.g., using an … MAC CE and/or alike)… the initial state of the uplink PDCP duplication may be a default state … (e.g., … not-active state) [i.e., no data duplication].  ¶ [0242]), and the first RB is configured with one Packet Data Convergence Protocol (PDCP) entity corresponding to one Radio Link Control (RLC) entity which corresponds to one logical channel (Babaei: duplicate PDCP packet data units (PDUs) may be submitted to two different RLC entities (e.g., a first RLC entity and a second RLC entity). In an example, the first RLC entity may be mapped to a first logical channel.  ¶ [0245]);
when the terminal device determines that the data duplication and transmission function is enabled for the first RB according to the first indication information (Babaei: the initial state of the uplink PDCP duplication for a radio bearer may be indicated to the wireless device (e.g., using an RRC IE and/or MAC CE and/or alike). The initial state may be active ...  ¶ [0242]), receiving, by the terminal device from the network device, second indication information that is used for indicating at least one other logical channel for transmitting duplicated data (Babaei: a base station may use at least one MAC control element (MAC CE) to control … uplink PDCP duplication. In an example, controlling the PDCP duplication may comprise starting and/or stopping the duplication for one or more radio bearers [i.e., second indication information], indicating the additional leg(s) for transmission of at least one PDCP duplicate packet and/or logical channel that PDCP duplicate packets are mapped to.  ¶ [0244]), wherein an RLC entity corresponding to the at least one other logical channel is associated with the PDCP entity of the first RB (Babaei: duplicate PDCP packet data units (PDUs) may be submitted to two different RLC entities (e.g., a first RLC entity and a second RLC entity). In an example, the first RLC entity may be mapped to a first logical channel. The second RLC entity (e.g., the RLC entity receiving the duplicate PDCP PDUs) may be mapped to a second logical channel [i.e., other logical channel].  ¶ [0245]).
Although Babaei teaches a base station sending configuration parameters to a wireless device to provide PDCP packet duplication configuration for radio bearers, Babaei does not explicitly teach:
sending, by the terminal device, data to the network device according to the first indication information. 
However, in the same field of endeavor, Xu teaches:
sending, by the terminal device, data to the network device according to the first indication information (Xu: In an alternative implementation of step 302', 302. The terminal device triggers the data volume report [i.e., sends data] based on the first indication message ... When the first indication message indicates that the duplication mode of the radio bearer is activated, a data volume indicated in the data volume report may include data volumes on the first path and the second path.  Fig. 3 and ¶ [0220, 0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei to include the features as taught by Xu above in order to manage various types of information in a duplication mode. (Xu, ¶ [0006]).

Regarding claim 3, Babaei-Xu discloses on the features with respect to claim 1 as outlined above.
Xu further teaches:
wherein the first indication information carries an identification of the each RB, wherein the identification of the each RB is used for indicating that the data duplication and transmission function is enabled for a corresponding RB (Xu: the first indication message further includes a third field, and the third field indicates the radio bearer corresponding to the duplication mode. The third field may be specifically a radio bearer identifier.  Fig. 5 and ¶ [0187]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, Babaei-Xu discloses on the features with respect to claim 1 as outlined above.
Xu further teaches:
wherein the first indication information is a bit map, each bit in the bit map corresponds one-to-one with the each RB, and a value of the each bit indicates whether the data duplication and transmission function is enabled for a corresponding RB (Xu: when at least two radio bearers are configured for the terminal device, a second field in the first indication message indicates, via a bit position of a certain bit [i.e., bit map], a radio bearer corresponding to a duplication mode, and indicates, via a bit state [i.e., value] of the bit, whether to activate the duplication mode of the radio bearer.  Fig. 6 and ¶ [0188]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 1.  

Regarding claim 5, Babaei-Xu discloses on the features with respect to claim 1 as outlined above.
Xu further teaches:
sending, by the terminal device, the duplicated data to the network device through a plurality of logical channels corresponding to the PDCP entity corresponding to the first RB (Xu: if the duplication mode is activated, the transmit end may transmit data in the duplication mode. In this case, for one radio bearer, PDCP data on one PDCP entity in the radio bearer is transmitted to a corresponding first RLC entity on a first path [i.e., first logical channel.  Per ¶ [0124]: a path on which each RLC entity corresponding to one PDCP entity is located is a logical channel], and is duplicately transmitted on a corresponding second RLC entity on a second path [i.e., second logical channel].  ¶ [0172]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 1.  

Regarding claim 7, Babaei-Xu discloses on the features with respect to claim 1 as outlined above.
Xu further teaches:
wherein sending, by the terminal device, the data to the network device according to the first indication information comprises: 
determining, by the terminal device, that the data duplication and transmission function is stopped to be used for a second RB of the at least one RB according to the first indication information (Xu: When the first indication message indicates that a duplication mode of a radio bearer is deactivated, a second RLC entity on a second path in the radio bearer does not perform duplication.  ¶ [0224]); and
sending, by the terminal device, non-duplicated data to the network device through a logical channel corresponding to a PDCP entity corresponding to the second RB (Xu: duplicated data is no longer transmitted on the second path, but data that is from the PDCP entity and that is not a duplicate of the data on the first RLC entity may be transmitted on the second path [i.e., logical channel].  ¶ [0225]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, Babaei-Xu discloses on the features with respect to claim 7 as outlined above.
Xu further teaches:
when the PDCP entity corresponds to a plurality of logical channels, receiving, by the terminal device, third indication information sent by the network device, wherein the third indication information is used for indicating a first logical channel used for transmitting data in the plurality of logical channels (Xu: in a schematic diagram of a message structure shown in FIG. 7, the first indication message includes a first field and a second field, the first field indicates that the first indication message is a control message for the duplication mode, and the second field [i.e., second indication information] indicates whether the first path [i.e., first logical channel] and the second path [i.e., a plurality of logical channels] are activated.  Fig. 7 and ¶ [0194]); and
sending, by the terminal device, the non-duplicated data to the network device through the first logical channel (Xu: Optionally, for the uplink or the downlink, when the duplication mode is deactivated ... determining, by the transmit end, not to duplicate, on the second RLC entity, the data on the PDCP entity that is transmitted to the first RLC entity [i.e., first logical channel.  Per ¶ [0124]: a path on which each RLC entity corresponding to one PDCP entity is located is a logical channel].  ¶ [0207-0208]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 1.  

Regarding claim 9, Babaei-Xu discloses on the features with respect to claim 7 as outlined above.
Xu further teaches:
when the PDCP entity corresponds to a plurality of logical channels, receiving, by the terminal device, third indication information sent by the network device, wherein the third indication information is used for indicating a first logical channel not used for transmitting data in the plurality of logical channels (Xu: when the duplication mode of the radio bearer is deactivated, the terminal device may select a path from a first path [i.e., second logical channel] and a second path [i.e., first logical channel of a plurality of logical channels] in the radio bearer, as a deactivated path.  ¶ [0176]); and
sending, by the terminal device, the non-duplicated data to the network device through a second logical channel (Xu: if the duplication mode is deactivated, on the uplink, the terminal device sends non-duplicated data to both a primary base station and a secondary base station ... if the first path [i.e., second logical channel] corresponds to a primary cell or a master cell group, the second path [i.e., first logical channel] is deactivated, and a second RLC entity on the second path no longer duplicates data transmitted on a first RLC entity.  ¶ [0176]) except the first logical channel in the plurality of logical channels (Xu: a transmit-end PDCP entity does not transmit any data to a transmit-end RLC entity corresponding to the deactivated path [i.e., first logical channel].  ¶ [0176]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 1.  

Regarding claim 10, Babaei-Xu discloses on the features with respect to claim 1 as outlined above.
Xu further teaches:
wherein the at least one RB comprises a Data Radio Bearer (DRB) and/or a Signaling Radio Bearer (SRB) (Xu: The foregoing data is transmitted between the terminal device and the radio access network by establishing at least one radio bearer (RB). Radio bearers are classified into two types : signaling radio bearers used to transmit the signaling data and data radio bearers used to transmit the service data.  ¶ [0096]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 1.  

Regarding claim 20, Babaei teaches:
A terminal device (Babaei: wireless device 406.  Fig. 4 and ¶ [0145]), comprising: 
a memory (Babaei: memory 409.  Fig. 4 and ¶ [0145]),
a processor (Babaei: processor 408.  Fig. 4 and ¶ [0145]), 
a first input interface (Babaei: communication interface 407.  Fig. 4 and ¶ [0145]), 
and a first output interface (Babaei: communication interface 407.  Fig. 4 and ¶ [0145]); 
wherein the memory is used for storing programs, instructions, or codes (Babaei: at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408.  Fig. 4 and ¶ [0145]); 
wherein the processor is used for executing the programs, the instructions, or the codes (Babaei: at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408.  Fig. 4 and ¶ [0145]) to control the first input interface to receive signals, and to control the first output interface to send signals (Babaei: Communication interface 407 in wireless device 406 may also be configured to engage in a communication with communication interface 402 in base station 401. Base station 401 and wireless device 406 may be configured to send and receive data over wireless link 411 using multiple frequency carriers.  Fig. 4 and ¶ [0145]); 
wherein the first input interface is used for receiving first indication information sent by a network device, wherein the first indication information is used for indicating whether a data duplication and transmission function is enabled for each Radio Bearer (RB) in at least one RB (Babaei: a wireless device [i.e., terminal device] may receive one or more messages from a base station [i.e., network device] ... the one or more messages may comprise configuration parameters [i.e., first indication information] for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs). In an example, the configuration parameters for DRBs/SRBs may configure PDCP packet duplication with carrier aggregation for a DRB/SRB … the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling.  ¶ [0241]), wherein a bit in the first indication information is multiplexed to indicate whether the data duplication and transmission function is enabled for the RB and to indicate other information at the same time (Babaei: a MAC CE format as shown in FIG. 17 may be used. The MAC CE may comprise an octet indicating a bitmap may be used that may indicate the radio bearers to be activated/deactivated for PDCP duplication. A bit equal to one may indicate that the corresponding radio bearer is activated for PDCP duplication. … the radio bearers may be sorted according to their bearer IDs. In an example, B1 may correspond to the largest bearer ID, B2 may correspond to the second largest bearer ID [i.e., other information], and so on.  Fig. 17 and ¶ [0269]), wherein a default state configured for a first RB of the at least one RB is to stop using the data duplication and transmission function (Babaei: uplink PDCP duplication may be configurable per data radio bearer (DBR) … In an example, the initial state of the uplink PDCP duplication for a radio bearer may be indicated to the wireless device (e.g., using an … MAC CE and/or alike)… the initial state of the uplink PDCP duplication may be a default state … (e.g., … not-active state) [i.e., no data duplication].  ¶ [0242]), and the first RB is configured with one Packet Data Convergence Protocol (PDCP) entity corresponding to one Radio Link Control (RLC) entity that corresponds to one logical channel (Babaei: duplicate PDCP packet data units (PDUs) may be submitted to two different RLC entities (e.g., a first RLC entity and a second RLC entity). In an example, the first RLC entity may be mapped to a first logical channel.  ¶ [0245]);
wherein when the terminal device determines that the data duplication and transmission function is enabled for the first RB according to the first indication information (Babaei: the initial state of the uplink PDCP duplication for a radio bearer may be indicated to the wireless device (e.g., using an RRC IE and/or MAC CE and/or alike). The initial state may be active ...  ¶ [0242]), the first input interface is used for receiving, from the network device, second indication information that is used for indicating at least one other logical channel for transmitting duplicated data (Babaei: a base station may use at least one MAC control element (MAC CE) to control … uplink PDCP duplication. In an example, controlling the PDCP duplication may comprise starting and/or stopping the duplication for one or more radio bearers [i.e., second indication information], indicating the additional leg(s) for transmission of at least one PDCP duplicate packet and/or logical channel that PDCP duplicate packets are mapped to.  ¶ [0244]), wherein an RLC entity corresponding to the at least one other logical channel is associated with the PDCP entity of the first RB (Babaei: duplicate PDCP packet data units (PDUs) may be submitted to two different RLC entities (e.g., a first RLC entity and a second RLC entity). In an example, the first RLC entity may be mapped to a first logical channel. The second RLC entity (e.g., the RLC entity receiving the duplicate PDCP PDUs) may be mapped to a second logical channel [i.e., other logical channel].  ¶ [0245]).
Although Babaei teaches a base station sending configuration parameters to a wireless device to provide PDCP packet duplication configuration for radio bearers, Babaei does not explicitly teach:
wherein the first output interface is used for sending data to the network device according to the first indication information. 
However, in the same field of endeavor, Xu teaches:
wherein the first output interface is used for sending data to the network device according to the first indication information (Xu: In an alternative implementation of step 302', 302. The terminal device triggers the data volume report [i.e., sends data] based on the first indication message ... When the first indication message indicates that the duplication mode of the radio bearer is activated, a data volume indicated in the data volume report may include data volumes on the first path and the second path.  Fig. 3 and ¶ [0220, 0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei to include the features as taught by Xu above in order to manage various types of information in a duplication mode. (Xu, ¶ [0006]).

Regarding claim 22, Babaei-Xu discloses on the features with respect to claim 20 as outlined above.
Xu further teaches:
wherein the first indication information carries an identification of the each RB, wherein the identification of the each RB is used for indicating that the data duplication and transmission function is enabled for a corresponding RB (Xu: the first indication message further includes a third field, and the third field indicates the radio bearer corresponding to the duplication mode. The third field may be specifically a radio bearer identifier.  Fig. 5 and ¶ [0187]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 20.  

Regarding claim 23, Babaei-Xu discloses on the features with respect to claim 20 as outlined above.
Xu further teaches:
wherein the first indication information is a bit map, wherein each bit in the bit map corresponds one-to-one with the each RB, and a value of the each bit indicates whether the data duplication and transmission function is enabled for a corresponding RB (Xu: when at least two radio bearers are configured for the terminal device, a second field in the first indication message indicates, via a bit position of a certain bit [i.e., bit map], a radio bearer corresponding to a duplication mode, and indicates, via a bit state [i.e., value] of the bit, whether to activate the duplication mode of the radio bearer.  Fig. 6 and ¶ [0188]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 20.  

Regarding claim 24, Babaei-Xu discloses on the features with respect to claim 20 as outlined above.
Xu further teaches:
when the data duplication and transmission function is enabled for the first RB of the at least one RB according to the first indication information (Xu: In an alternative implementation of step 302', 302. The terminal device triggers the data volume report [i.e., sends data] based on the first indication message ... When the first indication message indicates that the duplication mode of the radio bearer is activated, a data volume indicated in the data volume report may include data volumes on the first path and the second path.  Fig. 3 and ¶ [0220, 0222]), sending the duplicated data to the network device through a plurality of logical channels corresponding to the PDCP entity corresponding to the first RB (Xu: if the duplication mode is activated, the transmit end may transmit data in the duplication mode. In this case, for one radio bearer, PDCP data on one PDCP entity in the radio bearer is transmitted to a corresponding first RLC entity on a first path [i.e., first logical channel.  Per ¶ [0124]: a path on which each RLC entity corresponding to one PDCP entity is located is a logical channel], and is duplicately transmitted on a corresponding second RLC entity on a second path [i.e., second logical channel].  ¶ [0172]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 20.  

Regarding claim 26, Babaei-Xu discloses on the features with respect to claim 20 as outlined above.
Xu further teaches:
sending non-duplicated data to the network device through a logical channel corresponding to a PDCP entity corresponding to a second RB (Xu: When the first indication message indicates that a duplication mode of a radio bearer is deactivated, a second RLC entity on a second path in the radio bearer does not perform duplication ... duplicated data is no longer transmitted on the second path, but data that is from the PDCP entity and that is not a duplicate of the data on the first RLC entity may be transmitted on the second path [i.e., logical channel].  ¶ [0224-0225]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 20.  

Regarding claim 27, Babaei-Xu discloses on the features with respect to claim 26 as outlined above.
Xu further teaches:
when the PDCP entity corresponds to a plurality of logical channels, receiving third indication information sent by the network device, wherein the third indication information is used for indicating a first logical channel used for transmitting data in the plurality of logical channels (Xu: in a schematic diagram of a message structure shown in FIG. 7, the first indication message includes a first field and a second field, the first field indicates that the first indication message is a control message for the duplication mode, and the second field [i.e., second indication information] indicates whether the first path [i.e., first logical channel] and the second path [i.e., a plurality of logical channels] are activated.  Fig. 7 and ¶ [0194]); and
sending the non-duplicated data to the network device through the first logical channel (Xu: Optionally, for the uplink or the downlink, when the duplication mode is deactivated ... determining, by the transmit end, not to duplicate, on the second RLC entity, the data on the PDCP entity that is transmitted to the first RLC entity [i.e., first logical channel.  Per ¶ [0124]: a path on which each RLC entity corresponding to one PDCP entity is located is a logical channel].  ¶ [0207-0208]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 20.  

Regarding claim 28, Babaei-Xu discloses on the features with respect to claim 26 as outlined above.
Xu further teaches:
when the PDCP entity corresponds to a plurality of logical channels, receiving third indication information sent by the network device, wherein the third indication information is used for indicating a first logical channel not used for transmitting data in the plurality of logical channels (Xu: when the duplication mode of the radio bearer is deactivated, the terminal device may select a path from a first path [i.e., second logical channel] and a second path [i.e., first logical channel of a plurality of logical channels] in the radio bearer, as a deactivated path.  ¶ [0176]); and
sending the non-duplicated data to the network device through a second logical channel (Xu: if the duplication mode is deactivated, on the uplink, the terminal device sends non-duplicated data to both a primary base station and a secondary base station ... if the first path [i.e., second logical channel] corresponds to a primary cell or a master cell group, the second path [i.e., first logical channel] is deactivated, and a second RLC entity on the second path no longer duplicates data transmitted on a first RLC entity.  ¶ [0176]) except the first logical channel in the plurality of logical channels (Xu: a transmit-end PDCP entity does not transmit any data to a transmit-end RLC entity corresponding to the deactivated path [i.e., first logical channel].  ¶ [0176]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 20.  

Regarding claim 29, Babaei-Xu discloses on the features with respect to claim 20 as outlined above.
Xu further teaches:
wherein the at least one RB comprises a Data Radio Bearer (DRB) and/or a Signaling Radio Bearer (SRB) (Xu: The foregoing data is transmitted between the terminal device and the radio access network by establishing at least one radio bearer (RB). Radio bearers are classified into two types : signaling radio bearers used to transmit the signaling data and data radio bearers used to transmit the service data.  ¶ [0096]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 20.  

Regarding claim 30, Babaei teaches:
A network device (Babaei: bbase station 401.  Fig. 4 and ¶ [0145]), comprising: 
a memory (Babaei: memory 404.  Fig. 4 and ¶ [0145]), 
a processor (Babaei: processor 403.  Fig. 4 and ¶ [0145]), 
an input interface (Babaei: communication interface 402.  Fig. 4 and ¶ [0145]), and 
an output interface (Babaei: communication interface 402.  Fig. 4 and ¶ [0145]); 
wherein the memory is used for storing programs, instructions, or codes (Babaei: t least one set of program code instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403.  Fig. 4 and ¶ [0145]); 
wherein the processor is used for executing the programs, the instructions, or the codes (Babaei: t least one set of program code instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403.  Fig. 4 and ¶ [0145]) to control the input interface to receive signals, and to control the output interface to send signals (Babaei: Communication interface 402 in base station 401 may be configured to engage in communication with communication interface 407 in wireless device 406 via a communication path that includes at least one wireless link 411. Wireless link 411 may be a bi-directional link.  Fig. 4 and ¶ [0145]); 
wherein the output interface is used for sending first indication information to a terminal device, wherein the first indication information is used for indicating whether a data duplication and transmission function is enabled for each Radio Bearer (RB) in at least one RB (Babaei: a wireless device [i.e., terminal device] may receive one or more messages from a base station [i.e., network device] ... the one or more messages may comprise configuration parameters [i.e., first indication information] for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs). In an example, the configuration parameters for DRBs/SRBs may configure PDCP packet duplication with carrier aggregation for a DRB/SRB … the base station may enable/disable packet duplication using physical layer and/or MAC layer signaling.  ¶ [0241]), wherein a bit in the first indication information is multiplexed to indicate whether the data duplication and transmission function is enabled for the RB and to indicate other information at the same time (Babaei: a MAC CE format as shown in FIG. 17 may be used. The MAC CE may comprise an octet indicating a bitmap may be used that may indicate the radio bearers to be activated/deactivated for PDCP duplication. A bit equal to one may indicate that the corresponding radio bearer is activated for PDCP duplication. … the radio bearers may be sorted according to their bearer IDs. In an example, B1 may correspond to the largest bearer ID, B2 may correspond to the second largest bearer ID [i.e., other information], and so on.  Fig. 17 and ¶ [0269]), wherein a default state configured for a first RB of the at least one RB is to stop using the data duplication and transmission function (Babaei: uplink PDCP duplication may be configurable per data radio bearer (DBR) … In an example, the initial state of the uplink PDCP duplication for a radio bearer may be indicated to the wireless device (e.g., using an … MAC CE and/or alike)… the initial state of the uplink PDCP duplication may be a default state … (e.g., … not-active state) [i.e., no data duplication].  ¶ [0242]), and the first RB is configured with one Packet Data Convergence Protocol (PDCP) entity corresponding to one Radio Link Control (RLC) entity that corresponds to one logical channel (Babaei: duplicate PDCP packet data units (PDUs) may be submitted to two different RLC entities (e.g., a first RLC entity and a second RLC entity). In an example, the first RLC entity may be mapped to a first logical channel.  ¶ [0245]);
wherein when the first indication information is used for indicating that the data duplication and transmission function is enabled for the first RB (Babaei: the initial state of the uplink PDCP duplication for a radio bearer may be indicated to the wireless device (e.g., using an RRC IE and/or MAC CE and/or alike). The initial state may be active ...  ¶ [0242]), the output interface is used for sending, to the terminal device, second indication information that is used for indicating at least one other logical channel for transmitting duplicated data (Babaei: a base station may use at least one MAC control element (MAC CE) to control … uplink PDCP duplication. In an example, controlling the PDCP duplication may comprise starting and/or stopping the duplication for one or more radio bearers [i.e., second indication information], indicating the additional leg(s) for transmission of at least one PDCP duplicate packet and/or logical channel that PDCP duplicate packets are mapped to.  ¶ [0244]), wherein an RLC entity corresponding to the at least one other logical channel is associated with the PDCP entity of the first RB (Babaei: duplicate PDCP packet data units (PDUs) may be submitted to two different RLC entities (e.g., a first RLC entity and a second RLC entity). In an example, the first RLC entity may be mapped to a first logical channel. The second RLC entity (e.g., the RLC entity receiving the duplicate PDCP PDUs) may be mapped to a second logical channel [i.e., other logical channel].  ¶ [0245]).
Although Babaei teaches a base station sending configuration parameters to a wireless device to provide PDCP packet duplication configuration for radio bearers, Babaei does not explicitly teach:
wherein the input interface is used for receiving data sent by the terminal device through the at least one RB. 
However, in the same field of endeavor, Xu teaches:
wherein the input interface is used for receiving data sent by the terminal device through the at least one RB (Xu: In an alternative implementation of step 302', 302. The terminal device triggers the data volume report [i.e., sending data to radio access network (receiving by network device)] based on the first indication message ... When the first indication message indicates that the duplication mode of the radio bearer is activated, a data volume indicated in the data volume report may include data volumes on the first path and the second path.  Fig. 3 and ¶ [0220, 0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei to include the features as taught by Xu above in order to manage various types of information in a duplication mode. (Xu, ¶ [0006]).

Regarding claim 33, Babaei-Xu discloses on the features with respect to claim 30 as outlined above.
Xu further teaches:
wherein the first indication information is a bit map, wherein each bit in the bit map corresponds one-to-one with the each RB, and a value of the each bit indicates whether the data duplication and transmission function is enabled for a corresponding RB (Xu: when at least two radio bearers are configured for the terminal device, a second field in the first indication message indicates, via a bit position of a certain bit [i.e., bit map], a radio bearer corresponding to a duplication mode, and indicates, via a bit state [i.e., value] of the bit, whether to activate the duplication mode of the radio bearer.  Fig. 6 and ¶ [0188]).
The rationale and motivation for adding this teaching of Xu is the same as the rationale and motivation for Claim 30.  

Claims 2, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei-Xu in view of Hong et.al. (US Patent Application Publication, 2019/0268799, hereinafter, “Hong”).
Regarding claim 2, Babaei-Xu discloses on the features with respect to claim 1 as outlined above.
Babaei-Xu does not explicitly teach:
receiving, by the terminal device, the first indication information sent by the network device through a Media Access Control (MAC) Control Element (CE). 
However, in the same field of endeavor, Hong teaches:
receiving, by the terminal device, the first indication information sent by the network device through a Media Access Control (MAC) Control Element (CE) (Hong: the base station may include indication information for indicating (e.g., instructing) activation or deactivation of the data duplicate in a MAC CE and then transmit the MAC CE including indication information to the UE.  ¶ [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Xu to include the features as taught by Hong above in order to enable a user equipment to perform duplicate transmission of data through the carrier aggregated cells. (Hong, ¶ [0009]).

Regarding claim 21, Babaei-Xu discloses on the features with respect to claim 20 as outlined above.
Babaei-Xu does not explicitly teach:
receiving the first indication information sent by the network device through a Media Access Control (MAC) Control Element (CE). 
However, in the same field of endeavor, Hong teaches:
receiving the first indication information sent by the network device through a Media Access Control (MAC) Control Element (CE) (Hong: the base station may include indication information for indicating (e.g., instructing) activation or deactivation of the data duplicate in a MAC CE and then transmit the MAC CE including indication information to the UE.  ¶ [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Xu to include the features as taught by Hong above in order to enable a user equipment to perform duplicate transmission of data through the carrier aggregated cells. (Hong, ¶ [0009]).

Regarding claim 31, Babaei-Xu discloses on the features with respect to claim 30 as outlined above.
Babaei-Xu does not explicitly teach:
sending the first indication information to the terminal device through a Media Access Control (MAC) Control Element (CE). 
However, in the same field of endeavor, Hong teaches:
sending the first indication information to the terminal device through a Media Access Control (MAC) Control Element (CE) (Hong: the base station may include indication information for indicating (e.g., instructing) activation or deactivation of the data duplicate in a MAC CE and then transmit the MAC CE including indication information to the UE.  ¶ [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babaei-Xu to include the features as taught by Hong above in order to enable a user equipment to perform duplicate transmission of data through the carrier aggregated cells. (Hong, ¶ [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416